PER CURIAM.
Counsel for appellant has been permitted to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After independent examination of the record the state concurs that no meritorious grounds exist to support this appeal, and appellant has submitted no pro se pleadings. We affirm the judgment of guilt and order of probation entered in this ease, but strike the imposition of court costs without prejudice to the state to seek reassessment after proper notice and hearing. Wood v. State, 544 So.2d 1004 (Fla.1989).
SCHEB, A.C.J., and LEHAN and HALL, JJ., concur.